Title: Thomas Jefferson to William D. Meriwether, 16 December 1816
From: Jefferson, Thomas
To: Meriwether, William D.


          
            Sir
            Monticello Dec. 17 16. 16
          
          On my return from Bedford after an absence of 7. weeks I find here a great accumulation of letters and other business. as soon as I can dispatch the most pressing of these, I will take up the transactions with the
			 representatives of mr Henderson and prepare a statement of the account for rents. this done I shall put the matter into the hands of my grandson to settle with you and to arbitrate if necessary. I will give you notice
			 when I have got the account ready, and will lose no time in getting it ready. Accept the assurance of my respect.
          Th: Jefferson
        